UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of Earliest Event Reported): August 12, Mach One Corporation (Exact Name of Registrant as Specified in its Charter) Commission File Number: 333-146744 Nevada 88-0338837 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 974 Silver Beach Road Belgium, WI 53004 (Address of Principal Executive Offices, Including Zip Code) 888-400-7179 (Registrant's Telephone Number, Including Area Code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR240.13e-4(c)) Section 5 — Corporate Governance and Management Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of a Principal Officer and a Board Member On August 12, 2009, Dennis Severson advised the Registrant of his resignation as a Director from the Registrant’s Board of Directors.The Board of Directors accepted Mr. Severson’s resignation and thanked him for his past services to the Registrant. .Mr. Severson’s decision to resign did not arise or result from any disagreement with the Registrant on any matter relating to the Registrant’s operations, policies or practices. Mr. Severson had been a director of the Registrant since June, 2008. On August 31, 2009, Monte B. Tobin, by unanimous vote of the Directors to engage a new CEO, advised the Registrant of his resignation from the positions of President, Chief Executive Officer and Secretary of the Registrant. Mr. Tobin remains Chairman of the Board of Directors. Mr. Tobin’s decision to resign did not arise or result from any disagreement with the Registrant on any matter relating to the Registrant’s operations, policies or practices. Mr. Tobin had been the President, Chief Executive Officer and Secretary of the Registrant since its organization in August, 2004. Appointment of Principal Officers On September 1, 2009, the Board of Directors of the Registrant appointed Tad M.
